EXHIBIT 10.28

LEASE TERMINATION AGREEMENT

AGREEMENT, as of this 28th day of December, 2005 between BROAD FINANCIAL CENTER
LLC, a New York limited liability company, having an office at 565 Fifth Avenue,
30th Floor, New York, New York 10017 (hereinafter called “Landlord”) and ARBINET
COMMUNICATIONS, INC., a Delaware corporation, qualified to transact business in
the State of New York, having an office at 75 Broad Street, 20th Floor, New
York, New York 10004 (hereinafter called “Tenant”).

W I T N E S S E T H :

WHEREAS:

(1) Landlord, and Tenant executed that certain lease dated as of September 30,
1999 (the “Lease”), covering the entire rentable area of the nineteenth
(19th) floor (the “Premises”) in the building known as Broad Financial Center,
33 Whitehall Street, New York, New York (the “Building”), for a term to expire
on December 31, 2009 (the “Expiration Date”); and

(2) Landlord and Tenant desire to accelerate the Expiration Date of the Lease
and to enter into certain other agreements incidental thereto, subject to the
provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:

FIRST: The Lease is hereby amended by changing the Expiration Date to
December 31, 2005.

SECOND: On or prior to the Expiration Date, Tenant shall surrender the Premises
to Landlord in accordance with the Lease provisions pertaining thereto.

THIRD: Tenant hereby covenants that it shall be liable for the observance and
performance of each and every one of the terms, covenants and conditions of the
Lease on



--------------------------------------------------------------------------------

Tenant’s part to be observed and performed by it up to the Expiration Date
including, without limitation, the payment of fixed annual rent, additional rent
and all other charges due under the Lease.

FOURTH: Tenant covenants that it has not done or suffered anything to be done
whereby the Premises have been encumbered in any way whatsoever, and that the
Premises shall not be in any way be encumbered on the Expiration Date.

FIFTH: (a) Tenant shall pay to Landlord the sum of One Million Three Hundred
Fifty Thousand and 00/100 ($1,350,000.00) Dollars as a termination fee (the
“Termination Fee”) in consideration for an early termination of the Lease.

(b) The Termination Fee shall be payable as follows:

(i) Five Hundred Twenty Four Thousand Seven Hundred Sixty-Five and 00/100
($524,765.00) Dollars by bank or certified check or wire transfer upon execution
of this Agreement by Tenant and Landlord (Landlord’s signature to be confirmed
to Tenant by facsimile copy of the signature page of this Agreement sent to
Tenant); and

(ii) Eight Hundred Twenty Five Thousand Two Hundred Thirty Five and 00/100
($825,235.00) Dollars, payable in equal monthly installments of $17,192.39 per
month during the period from January 1, 2006 through December 31, 2009.

(c) The Termination Fee set forth in (b) (ii) above shall be paid in equal
monthly installments in advance on the first day of each calendar month during
the above period at the office of the Landlord or such other place as Landlord
may designate without any setoff or deduction whatsoever. Tenant shall pay the
Termination Fee in lawful money of the United States by check (subject to
collection) drawn to the order of Broad Financial Center LLC, or such other
party as Landlord may from time to time designate.

(d) If Tenant shall fail to pay when due any installment of the Termination Fee
when due and such failure shall continue for five (5) business days beyond the
date such payment was due, Tenant shall pay, interest on such amounts at the
Interest Rate (as defined below) from the last day of such five-business day
period to the date the same is paid to Landlord, “Interest Rate” shall mean a
rate per annum equal to the lesser of (a) 2% above the so-called “prime rate” of
Citibank N.A., as publicly announced from time to time or if Citibank

 

2



--------------------------------------------------------------------------------

N.A. shall cease to exist or cease to announce such rate, any similar rate
designed by Landlord which is publicly announced from time to time by any other
bank in the City of New York having combined capital and surplus in excess of
$100,000,000 or (b) the maximum rate or interest, which Tenant may legally
contract to pay.

(e) If Tenant shall fail to pay when due any installment of the Termination Fee
and such failure shall continue for more than ten (10) business days following
written notice that said sum was due, then, in addition to any other right or
remedy available to Landlord, Landlord shall have the right to accelerate the
entire Termination Fee, which amount shall be due in full within ten
(10) business days following demand.

SIXTH: Each party represents that it dealt with no broker in connection with
bringing about this Agreement other than CB Richard Ellis Brokerage (“CB”) and
Newmark & Company Real Estate, Inc. (“Newmark”). Each party agrees to indemnify
and hold the other harmless from and against all claims, losses., judgments,
costs and expenses (including reasonable attorneys’ fees and disbursements)
arising out of any breach of the foregoing representation. CB’s commission shall
be paid by Landlord pursuant to the terms of a separate agreement. Newmark’s
commission shall be paid by Tenant pursuant to the terms of a separate
agreement. The provisions of this Article shall survive termination of this
Agreement.

SEVENTH:. Each party does hereby release and relieve the other party, their
respective agents, officers, directors, employees and their respective
successors and/or assigns from and against any and all actions, causes of
action, suits, controversies, damages, judgments, claims and demands whatsoever,
at law or in equity of every kind and nature whatsoever arising out of, or in
connection with, the Lease or the Premises, except for the return of the
Security Deposit as provided in Paragraph Twelfth below and except that nothing
herein shall relieve Tenant of its obligations under this Agreement.

EIGHTH: Tenant shall reimburse Landlord upon demand for all reasonable costs and
expenses (including reasonable attorneys’ fees and disbursements and court
costs) incurred by Landlord in connection with enforcing Tenant’s obligations
hereunder.

NINTH: It is specifically understood and agreed that the submission of this
Agreement to Tenant shall not be construed as an offer, nor shall Tenant have
any rights or obligations with respect thereto, unless and until Landlord shall
execute a copy of this Agreement and deliver the same to Tenant.

 

3



--------------------------------------------------------------------------------

TENTH: This Agreement may not be changed, modified or cancelled orally and shall
inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and assigns.

ELEVENTH: Time is of the essence with respect to the surrender of the Lease and
Premises in accordance with this Agreement. The failure of Tenant to vacate and
surrender the Premises in accordance with the terms of this Agreement shall, in
addition to all other rights or remedies, subject Tenant to the provisions of
Article 28 of the Lease.

TWELFTH: The security deposit letter of credit held by Landlord in accordance
with Article 40 of the Lease and the letter authorizing cancellation of the
letter of credit in the form annexed as Exhibit A hereto and made a part hereof
shall be delivered by Landlord to Tenant upon confirmation by Landlord’s bank
that the first payment of the Termination Fee in the amount of Five Hundred
Twenty Four Thousand Seven Hundred Sixty-Five and 00/100 ($524,765.00) Dollars
has been properly received into Landlord’s account, provided Tenant has
surrendered the Premises in accordance with the terms of this Agreement and
complied with all of the terms, covenants and conditions of the Lease. Landlord
shall send Tenant an executed facsimile of Exhibit A once its bank has confirmed
receipt of the first payment of the Termination Fee.

THIRTEENTH: This Agreement shall be construed and governed by the laws of the
State of New York.

FOURTEENTH: This Agreement is expressly conditioned upon Landlord’s successful
conclusion of a lease agreement satisfactory to Landlord with respect to the
Premises with Fitch, Inc.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written.

 

BROAD FINANCIAL CENTER, LLC, Landlord By:  

/s/ Dr. Axel Stawski

Name:   Dr. Axel Stawski Title:   Manager ARBINET COMMUNICATIONS, INC. Tenant
By:  

/s/ Peter P. Sach

Name:   Peter P. Sach Title:   Chief Administrative Officer

 

STATE OF NEW JERSEY

  )  

:ss.

COUNTY OF MIDDLESEX

  )

On the 23rd day of December in the year 2005, before me, the undersigned,
personally appeared Peter P. Sach, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

/s/ Patrice E. Fearon

Notary Public PATRICE E. FEARON Notary Public of New Jersey My Commission
Expires May 19, 2007



--------------------------------------------------------------------------------

EXHIBIT A

LETTER OF CREDIT CANCELLATION LETTER

BROAD FINANCIAL CENTER LLC

565 Fifth Avenue, 30th Floor

New York, New York 10017

RE: CONSENT TO CANCELLATION OF FLEET NATIONAL BANK LETTER OF CREDIT NO.
JS1125651

WE, BROAD FINANCIAL CENTER LLC, BENEFICIARY UNDER FLEET NATIONAL LETTER OF
CREDIT NO. JS1125651, ISSUED BY FLEET NATIONAL BANK ON BEHALF OF ARBINET
COMMUNICATIONS, INC. (APPLICANT), BY THIS LETTER CONSENT TO THE CANCELLATION AND
TERMINATION OF THE ABOVE REFERENCED LETTER OF CREDIT NO. JS1125651 IN THE AMOUNT
OF USD 176,796.91.

BENEFICIARY FURTHER CONFIRMS THAT WE, BROAD FINANCIAL CENTER LLC, HAVE NO INTENT
TO DEMAND PAYMENT UNDER SAID LETTER OF CREDIT, NOW OR IN THE FUTURE, AND THAT
FLEET NATIONAL BANK IS HEREBY RELEASED OF ALL LIABILITY UNDER LETTER OF CREDIT
NUMBER JS1125651.

 

/s/    Dr. Axel Stawski

Name: Dr. Axel Stawski Title: Manager AUTHORIZED SIGNATURE FOR BROAD FINANCIAL
CENTER LLC